Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-22 are pending and under examination.
Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references in the IDS filed 5/23/2022.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al US 2007/0175964 in view of Shelton, VI. US 2010/0065605 in further view of Shelton 2005/0263562.

Regarding claim 19, Shelton 964’ discloses a surgical robotic system (10), comprising: 
a housing (6) comprising a rotary drive (48; par 0073); 
a motor (65) that applies a rotary motion to the rotary drive during a firing stroke (par 0081); 
a rotary interface (screw shaft 36; par 0076) that releasably couples to the rotary drive (cartridge 34 is removable along with screw shaft 36 making it releasably coupled to the rotary drive 48; par 0162);
 a cartridge jaw (22,34), comprising: a channel (22) configured to receive a replaceable staple cartridge (34; par 0073), wherein the replaceable staple cartridge comprises staples removably stored therein (par 0073); 
a longitudinal cartridge jaw slot (fig.3 shows a slot where knife 32 passes; and is disclosed in par 0128); 
an anvil jaw (24), comprising: a top portion; a longitudinal anvil jaw slot (anvil slot is not shown but firing member 32 has top fin portions that typically move into an anvil slot to clamp or hold the anvil relative to the cartridge during the firing operation as seen in figure 3); 
a firing assembly (32,33) drivable by the rotary interface (36), wherein the firing assembly comprises a firing member movable from a proximal position to a distal fully-fired position during the firing stroke (cutting instrument 32 and sled 33 move through channel 22 and cartridge 34 to drive staples; par 0073), wherein the firing member is movable within the longitudinal cartridge jaw slot (par 0128) and the longitudinal anvil jaw slot during the firing stroke (anvil slot is not shown but firing member 32 has top fin portions that typically move into an anvil slot to clamp or hold the anvil relative to the cartridge during the firing operation as seen in figure 3), and wherein the firing member comprises: an anvil jaw-engaging portion (top fin portions shown in figure 3), and a cartridge jaw-engaging portion configured to engage the cartridge jaw (figure 6 vertical portion of the firing member and lower portion of the firing member engage the slot and channel of the cartridge jaw), 
a control circuit ( par 0121) comprising a processor (microcontroller or some other integrated circuit that receives digital signals) configured to cause the motor to reset the firing member to the proximal position (par 0123-0124).
Shelton 964’ fails to explicitly disclose a longitudinal array of cartridge jaw windows including a proximal-most cartridge jaw window and a distal-most cartridge jaw window; wherein the cartridge jaw-engaging portion is viewable through the proximal-most cartridge jaw window when the firing member is in the proximal position, wherein an edge of the proximal-most cartridge jaw window comprises an angled slope into the longitudinal cartridge slot, and wherein the cartridge jaw-engaging portion is viewable through the distal-most cartridge jaw window when the firing member is in the distal fully-fired position; and an anvil jaw window defined in the top portion; wherein the anvil jaw-engaging portion is viewable through the anvil jaw window when the firing member is in the proximal position.
Shelton 964’ teaches sensors to indicate position of the firing member, whether the anvil is closed and whether the triggers have been actuated par 0150, but fails to teach viewing windows for visual position indication. 
However Shelton 605’ teaches a longitudinal array of cartridge jaw windows (520) including a proximal-most cartridge jaw window and a distal-most cartridge jaw window (plurality of windows and at least one at a proximal and distal ends of the cartridge channel; figs 8-10); wherein the cartridge jaw-engaging portion (foot 44; fig 2-3) is viewable through the proximal-most cartridge jaw window when the firing member is in the proximal position (position is attainable by the light emitting from each viewing window 520), and wherein the cartridge jaw-engaging portion is viewable through the distal-most cartridge jaw window when the firing member is in the distal fully-fired position (position of foot is viewable through the channel opening and further the position can be seen though openings 520 in the channel); and an anvil jaw window defined in the top portion (anvil jaw window 530; claim 1; par 0053); wherein the anvil jaw-engaging portion (pin 38; fig.2) is viewable through the anvil jaw window when the firing member is in the proximal position (fig 2 shows before firing and before firing member 14 is moving through the firing stroke; par 0047).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument as taught by Shelton 964’ with the viewing windows as taught by Shelton 605’ for greater visibility and operation control as it would be obvious to try in a surgical instrument that uses sensors as well to alert the surgeon of various instrument operations and positions of multiple aspects specifically firing conditions of the staple cartridge.

    PNG
    media_image1.png
    688
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    622
    509
    media_image2.png
    Greyscale

However Shelton 964’ fails to explicitly teach wherein an edge of the proximal-most cartridge jaw window comprises an angled slope into the longitudinal cartridge slot, 
However Shelton 562’ teaches a surgical stapling instrument 10 and a firing bar 90 including a tapered foot 114 which drops into an angled slope of the cartridge slot of a lower track 132 which includes a narrow slot 133 that opens to a widened slot 134 which communicates with a widened sloped hole 130 at the proximal end of the firing stroke; figs 4-10; par 0045)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the initial starting of the firing member as taught by Shelton 964’ with the firing as taught by Shelton 562’ as a simple substitution between foot and starting design of the firing system between surgical stapling instruments.


Regarding claim 20, Shelton 964’ as modified by Shelton 605’ and Shelton 562’ substantially teaches the surgical robotic system of Claim 19, wherein Shelton 605’ further teaches the longitudinal array of cartridge jaw windows are arranged at an even interval (Shelton 605’ evenly spaced array of windows 520 in the cartridge jaw as shown in figs 8-10).
Regarding claim 21, Shelton 964’ discloses surgical stapling system (10), comprising: a housing (6) comprising a rotary drive (48; par 0073); a motor (65) that applies a rotary motion to the rotary drive during a firing stroke (par 0081); a rotary interface (screw shaft 36; par 0076) that releasably couples to the rotary drive (cartridge 34 is removable along with screw shaft 36 making it releasably coupled to the rotary drive 48; par 0162); a cartridge jaw (22,34), comprising: a channel (22) configured to receive a replaceable staple cartridge (34’ par 0073), wherein the replaceable staple cartridge comprises staples removably stored therein (par 0073); a longitudinal cartridge jaw slot (fig.3 shows a slot where knife 32 passes; and is disclosed in par 0128); an anvil jaw (24), comprising: a top portion; a longitudinal anvil jaw slot (anvil slot is not shown but firing member 32 has top fin portions that typically move into an anvil slot to clamp or hold the anvil relative to the cartridge during the firing operation as seen in figure 3); a firing assembly (32,33) drivable by the rotary interface (36), wherein the firing assembly comprises a firing member movable from a proximal position to a distal fully-fired position during the firing stroke (cutting instrument 32 and sled 33 move through channel 22 and cartridge 34 to drive staples; par 0073), wherein the firing member is movable within the longitudinal cartridge jaw slot and the longitudinal anvil jaw slot during the firing stroke (anvil slot is not shown but firing member 32 has top fin portions that typically move into an anvil slot to clamp or hold the anvil relative to the cartridge during the firing operation as seen in figure 3), and wherein the firing member comprises: an anvil jaw-engaging portion (top fin portion); and a cartridge jaw-engaging portion (lower foot portion) configured to engage the cartridge jaw (34); and a control circuit (par 0121) comprising a processor (microcontroller or some other integrated circuit that receives digital signals) configured to cause the motor to reset the firing member to the proximal position (par 0123-0124). 
Shelton 964’ fails to explicitly disclose a longitudinal array of cartridge jaw windows including a proximal-most cartridge jaw window and a distal-most cartridge jaw window; wherein the cartridge jaw-engaging portion is viewable through the proximal-most cartridge jaw window when the firing member is in the proximal position, wherein an edge of the proximal-most cartridge jaw window comprises an angled slope into the longitudinal cartridge slot, and wherein the cartridge jaw-engaging portion is viewable through the distal-most cartridge jaw window when the firing member is in the distal fully-fired position; and an anvil jaw window defined in the top portion; wherein the anvil jaw-engaging portion is viewable through the anvil jaw window when the firing member is in the proximal position.
Shelton 964’ teaches sensors to indicate position of the firing member, whether the anvil is closed and whether the triggers have been actuated par 0150, but fails to teach viewing windows for visual position indication. 
However Shelton 605’ teaches a longitudinal array of cartridge jaw windows (520) including a proximal-most cartridge jaw window and a distal-most cartridge jaw window (plurality of windows and at least one at a proximal and distal ends of the cartridge channel; figs 8-10); wherein the cartridge jaw-engaging portion (foot 44; fig 2-3) is viewable through the proximal-most cartridge jaw window when the firing member is in the proximal position (position is attainable by the light emitting from each viewing window 520), and wherein the cartridge jaw-engaging portion is viewable through the distal-most cartridge jaw window when the firing member is in the distal fully-fired position (position of foot is viewable through the channel opening and further the position can be seen though openings 520 in the channel); and an anvil jaw window defined in the top portion (anvil jaw window 530; claim 1; par 0053); wherein the anvil jaw-engaging portion (pin 38; fig.2) is viewable through the anvil jaw window when the firing member is in the proximal position (fig 2 shows before firing and before firing member 14 is moving through the firing stroke; par 0047).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument as taught by Shelton 964’ with the viewing windows as taught by Shelton 605’ for greater visibility and operation control as it would be obvious to try in a surgical instrument that uses sensors as well to alert the surgeon of various instrument operations and positions of multiple aspects specifically firing conditions of the staple cartridge.

    PNG
    media_image1.png
    688
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    622
    509
    media_image2.png
    Greyscale

However Shelton 964’ fails to explicitly teach wherein an edge of the proximal-most cartridge jaw window comprises an angled slope into the longitudinal cartridge slot, 
However Shelton 562’ teaches a surgical stapling instrument 10 and a firing bar 90 including a tapered foot 114 which drops into an angled slope of the cartridge slot of a lower track 132 which includes a narrow slot 133 that opens to a widened slot 134 which communicates with a widened sloped hole 130 at the proximal end of the firing stroke; figs 4-10; par 0045)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the initial starting of the firing member as taught by Shelton 964’ with the firing as taught by Shelton 562’ as a simple substitution between foot and starting design of the firing system between surgical stapling instruments.
Regarding claim 22, Shelton 964’ as modified by Shelton 605’ and Shelton 562’ substantially teaches the surgical stapling system of Claim 21, wherein the longitudinal array of cartridge jaw windows are arranged at an even interval (Shelton 605’ evenly spaced array of windows 520 in the cartridge jaw as shown in figs 8-10. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731